Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-132
                       Lower Tribunal No. 19-44-A-P
                           ________________


                        Steven Dexter Bennett,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, James W. Morgan, III,
Judge.

     Steven Dexter Bennett, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.